                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                               JACKSONVILLE DIVISION

MARSHA PAYTON,
a/k/a Leona,

              Plaintiff,

v.                                                        Case No. 3:19-cv-605-J-34MCR

JOHN KELLY, Secretary DHS, CBP
Component,

              Defendant.



                                        ORDER


       THIS CAUSE is before the Court on the Report and Recommendation (Dkt. No. 5;

Report), entered by the Honorable Monte C. Richardson, United States Magistrate Judge,

on June 28, 2019. In the Report, Judge Richardson recommends dismissing this case

without prejudice. See Report at 2. On July 8, 2019, Plaintiff filed a response to the

Report in which it appears that she is declining to pursue this case. See Dkt. No. 6;

Response.

       The Court “may accept, reject, or modify, in whole or in part, the finding or

recommendations by the magistrate judge.” 28 U.S.C. § 636(b). If no specific objections

to findings of facts are filed, the district court is not required to conduct a de novo review

of those findings. See Garvey v. Vaughn, 993 F.2d 776, 779 n.9 (11th Cir. 1993); see

also 28 U.S.C. § 636(b)(1). However, the district court must review legal conclusions de

novo. See Cooper-Houston v. Southern Ry. Co., 37 F.3d 603, 604 (11th Cir. 1994);



                                             -1-
United States v. Rice, No. 2:07-mc-8-FtM-29SPC, 2007 WL 1428615, at *1 (M.D. Fla.

May 14, 2007).

      Upon independent review of the file and for the reasons stated in the Magistrate

Judge’s Report, the Court will accept and adopt the legal and factual conclusions

recommended by the Magistrate Judge. Accordingly, it is hereby

      ORDERED:

      1. The Magistrate Judge’s Report and Recommendation (Dkt. No. 5) is

         ADOPTED as the opinion of the Court.

      2. This case is DISMISSED without prejudice.

      3. The Clerk of Court is directed to terminate all pending motions and deadlines

         as moot and close the file.

      DONE AND ORDERED in Jacksonville, Florida, this 17th day of July, 2019.




ja
Copies to:

Counsel of Record
Pro Se Party




                                         -2-
